Judgment entered May 15, 1969 unanimously affirmed, without costs. First decretal paragraph of the judgment entered May 22, 1969 unanimously affirmed, with costs against defendant Masters; second decretal paragraph thereof unanimously reversed on the law and facts and a new trial granted unless plaintiff Joseph Polizzi stipulates to reduce the verdict to $778.15 within 20 days from the date of the order to be entered hereon, in which event the judgment is modified accordingly, and as so modified, affirmed, without costs. Memorandum: In our view the verdict in the action brought on behalf of the infant finds ample support in the record. In the father’s derivative action, however, the verdict may not stand since it exceeds the proved damages amounting to $778.15. (Appeals from judgments of Monroe Trial Term in automobile negligence action.) Present — Del Vecchio, J. P., Gabrielli, Moule, Bastow and Henry, JJ.